Exhibit 10.10

 

ESSA BANK & TRUST

ENDORSEMENT SPLIT DOLLAR

LIFE INSURANCE AGREEMENT

 

THIS ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE AGREEMENT (the “Agreement”) is
adopted this 2nd day of February, 2009, by and between ESSA Bank & Trust (the
“Bank”), and Thomas J. Grayuski (the “Executive”).  

 

The purpose of this Agreement is to retain and reward the Executive, by dividing
the death proceeds of certain life insurance policies which are owned by the
Bank on the life of the Executive with the designated beneficiary of the
Executive.  The Bank will pay the life insurance premiums from its general
assets.  

 

Article 1

Definitions

 

Whenever used in this Agreement, the following terms shall have the meanings
specified:

 

1.1

“Bank’s Interest” means the benefit set forth in Section 2.1.

 

1.2

“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.

 

1.3

“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4

“Board” means the Board of Directors of the Bank as from time to time
constituted.

  

1.5

“Executive’s Interest” means the benefit set forth in Section 2.2.

 

1.6

“Insurer” means the insurance company issuing the Policy on the life of the
Executive.

 

1.7

“Net Death Proceeds” means the total death proceeds of the Policy minus the
greater of (i) the cash surrender value or (ii) the aggregate premiums paid by
the Bank.

 

1.8

“Policy” or “Policies” means the individual insurance policy or policies adopted
by the Bank for purposes of insuring the Executive’s life under this Agreement.

 

Article 2

Policy Ownership/Interests

 

2.1

Bank’s Interest.  The Bank shall own the Policies and shall have the right to
exercise all incidents of ownership, except as limited herein.  The Bank shall
be the beneficiary of the remaining death proceeds of the Policies after the
Executive’s Interest is determined according to Section 2.2 below.

 

 

--------------------------------------------------------------------------------

 

2.2

Executive’s Interest.  Upon Executive’s death while employed by the Bank, the
Executive’s Beneficiary shall be entitled to an amount of death proceeds equal
to four times (4X) current base salary (as defined by the Bank) or 100% of the
net-at-risk insurance portion of the proceeds, whichever is less.  The
net-at-risk insurance portion is the total proceeds less the cash value of the
Policy.  In no event shall the death benefit hereunder exceed the Net Death
Proceeds of the Policy.  The Executive, or the Executive’s assignee, shall have
the right to designate the Beneficiary pursuant to the terms of this
Agreement.  Upon the Executive’s termination of employment for any reason this
Agreement shall automatically terminate and no death benefit shall be due
hereunder.  

 

2.3

Bank has no Obligation to Pay.  Death proceeds payable under this Agreement
shall be paid solely by the Insurer from the proceeds of any Policy(ies) on the
life of the Insured.  In no event shall the Bank be obligated to pay a death
benefit under this Agreement from its general funds.  Should an Insurer refuse
or be unable to pay death proceeds endorsed to Insured under the express terms
of this Agreement, or should the Bank cancel the Policy(ies) for any reason,
Executive’s Beneficiary(ies) shall not be entitled to a death benefit.  

 

Article 3

Premiums and Imputed Income

 

3.1

Premium Payment.  The Bank shall pay all premiums due on all Policies.

 

3.2

Economic Benefit.  The Bank shall determine the economic benefit attributable to
the Executive based on the life insurance premium factor for the Executive's age
multiplied by the aggregate death benefit payable to the Beneficiary.  The “life
insurance premium factor” is the minimum factor applicable under guidance
published pursuant to Treasury Reg. § 1.61-22(d)(3)(ii) or any subsequently
applicable authority.

 

3.3

Imputed Income.  The Bank shall impute the economic benefit to the Executive on
an annual basis, by adding the economic benefit to the Executive’s W-2, or if
applicable, Form 1099.

 

Article 4

General Limitations

 

4.3

Suicide or Misstatement.  No benefits shall be payable if the Executive commits
suicide during the Policy exclusion period, or if the insurance company denies
coverage (i) for material misstatements of fact made by the Executive on any
application for life insurance purchased by the Bank, or (ii) for any other
reason; provided, however that the Bank shall evaluate the reason for the
denial, and upon advice of legal counsel and in its sole discretion, consider
judicially challenging any denial.

 

--------------------------------------------------------------------------------

 

Article 5

Beneficiaries

 

5.1

Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefits payable under the Agreement upon the
death of the Executive.  The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other
Agreement of the Bank in which the Executive participates.

 

5.2

Beneficiary Designation; Change.  The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Bank or its designated agent.  The Executive’s beneficiary designation shall
be deemed automatically revoked if the Beneficiary predeceases the Executive or
if the Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved.  The Executive shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Bank’s rules and procedures, as in effect from time to
time.  Upon the acceptance by the Bank of a new Beneficiary Designation Form,
all Beneficiary designations previously filed shall be cancelled.  The Bank
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Bank prior to the Executive’s death.

 

5.3

Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Bank or
its designated agent.

 

5.4

No Beneficiary Designation.  If the Executive dies without a valid designation
of beneficiary, or if all designated Beneficiaries predecease the Executive,
then the Executive’s surviving spouse shall be the designated Beneficiary.  If
the Executive has no surviving spouse, the benefits shall be made payable to the
personal representative of the Executive's estate.

 

5.5

Facility of Payment.  If the Bank determines in its discretion that a benefit is
to be paid to a minor, to a person declared incompetent, or to a person
incapable of handling the disposition of that person’s property, the Bank may
direct payment of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person.  The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit.  Any payment of a
benefit shall be a payment for the account of the Executive and the Executive’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.

 

 

--------------------------------------------------------------------------------

 

Article 6

Assignment

 

The Executive may irrevocably assign without consideration all of the
Executive’s Interest in this Agreement to any person, entity, or trust.  In the
event the Executive shall transfer all of the Executive’s Interest, then all of
the Executive's Interest in this Agreement shall be vested in the Executive’s
transferee, who shall be substituted as a party hereunder, and the Executive
shall have no further interest in this Agreement.

 

Article 7

Insurer

 

The Insurer shall be bound only by the terms of its given Policy.  The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement.  The Insurer shall have the right to rely on the Bank’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.

 

Article 8

Claims And Review Procedure

 

8.1

Claims Procedure.  The Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

 

8.1.1

Initiation – Written Claim.  The claimant initiates a claim by submitting to the
Bank a written claim for the benefits.

 

 

8.1.2

Timing of Bank Response.  The Bank shall respond to such claimant within 90 days
after receiving the claim.  If the Bank determines that special circumstances
require additional time for processing the claim, the Bank can extend the
response period by an additional 90 days by notifying the claimant in writing,
prior to the end of the initial 90-day period, that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Bank expects to render its decision.

 

 

8.1.3

Notice of Decision.  If the Bank denies part or all of the claim, the Bank shall
notify the claimant in writing of such denial.  The Bank shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:

 

 

(a)

The specific reasons for the denial;

 

(b)

A reference to the specific provisions of the Agreement on which the denial is
based;

 

(c)

A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

(d)

An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

(e)

A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 

--------------------------------------------------------------------------------

 

 

8.2

Review Procedure.  If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:

 

 

8.2.1

Initiation – Written Request.  To initiate the review, the claimant, within 60
days after receiving the Bank’s notice of denial, must file with the Bank a
written request for review.

 

 

8.2.2

Additional Submissions – Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Bank shall also provide the claimant, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits.

 

 

8.2.3

Considerations on Review.  In considering the review, the Bank shall take into
account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

 

 

8.2.4

Timing of Bank’s Response.  The Bank shall respond in writing to such claimant
within 60 days after receiving the request for review.  If the Bank determines
that special circumstances require additional time for processing the claim, the
Bank can extend the response period by an additional 60 days by notifying the
claimant in writing, prior to the end of the initial 60-day period, that an
additional period is required.  The notice of extension must set forth the
special circumstances and the date by which the Bank expects to render its
decision.

 

 

8.2.5

Notice of Decision.  The Bank shall notify the claimant in writing of its
decision on review.  The Bank shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

 

 

(a)

The specific reasons for the denial;

 

(b)

A reference to the specific provisions of the Agreement on which the denial is
based;

 

(c)

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

(d)

A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).

 

 

Article 9

Amendments and Termination

 

This Agreement may be amended or terminated unilaterally by the Bank for any
reason.  

 

 

--------------------------------------------------------------------------------

 

Article 10

Administration


10.1

Plan Administrator Duties.  This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board may choose.  The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with this Agreement.

 

10.2

Agents.  In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

10.3

Binding Effect of Decisions.  The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

 

10.4

Indemnity of Plan Administrator.  The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 

10.5

Information.  To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the date and circumstances of termination or death of the
Executive, and such other pertinent information as the Plan Administrator may
reasonably require.

 

Article 11

Miscellaneous

 

11.1

Binding Effect.  This Agreement shall bind the Executive and the Bank, their
beneficiaries, survivors, executors, administrators and transferees and any
Beneficiary.

 

11.2

No Guarantee of Employment.  This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an Executive of the
Bank, nor does it interfere with the Bank's right to discharge the
Executive.  It also does not require the Executive to remain an Executive nor
interfere with the Executive's right to terminate employment at any time.

 

11.3

Applicable Law.  The Agreement and all rights hereunder shall be governed by and
construed according to the laws of the state where the principal offices of the
Bank reside, except to the extent preempted by the laws of the United States of
America.

 

 

--------------------------------------------------------------------------------

 

11.4

Notice.  Any notice or filing required or permitted to be given to the Bank
under this Agreement shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

 

11.5

Entire Agreement.  This Agreement, along with the Executive’s Beneficiary
Designation Form, constitutes the entire agreement between the Bank and the
Executive as to the subject matter hereof.  No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

 

ESSA BANK & TRUST

 

 

 

January 29, 2009

By:    /s/Gary S. Olson

Date

 

 

 

 

January 29, 2009

/s/ Thomas J. Grayuski

Date

Executive

 

 